Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 28, 2018

                                    No. 04-17-00338-CV

                        Travis CROW, Britt A. Crow, Laurian Crow
                                Edison, and Karen A. Kraft,
                                        Appellants

                                             v.

           Heddie Knappick LOOKADOO, Lisa Knappick Lucas, Mary Brown,
                Margaret Brown Nugent, Charles Brown, Joseph Gallagher,
           Josephine Brown Noll, Pamela Gallagher Palmer, and Irene B. Zoeller,
                                       Appellees

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 14-10-00188-CVL
                       Honorable Donna S. Rayes, Judge Presiding


                                       ORDER

Sitting:     Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice
             Irene Rios, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court